                    Case 1:20-cv-05019-LAK Document 39 Filed 05/12/21 Page 1 of 1
  l~ESE                 FF                 Ira S. Nesenoff
                                           Andrew T. Miltenberg
                                                                               Barbara H. Trapasso
                                                                               Tara J. Davis
                                                                                                              Philip A. Byler
                                                                                                              Senior Litigation Counsel
  1V11~~~1 ~I ~~~~ LLl>                                                        Diana R. Warshow
                                           Stuart Bernstein                    GaUrielle M. Vinci             Amy J. Zamir
A7~~ro~tN~?Ys n•r Lnw                                                          Kara L. Gorycki                Jeffrey S. Berkowitz
nrnllplaw.corn                                                                                                Rebecca C. Nunberg
                                                                               Cindy A. Singh
                                                                                                              Counsel
                                                                               Nicholas E. Lewis
                                                                               Adrienne D. Levy              Marybeth Sydor
                                                                               Ryaan Nizam                   Title IX Consultant
                                                                               Kegina M. Federico
                                                          May 12, 2021

        VIA ECF
        The Honorable Ronnie Abrams
        United States District Court
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square, Room 2203
        New York, NY 10007

                        Re:       woe v. Colarfftb a Urz versity No 1:20-cv=05019(RA)

        Dear Judge Abrams:

                Pursuant to Your Honor's directive issued at the telephonic conference on May 10, 2021,
        for Plaintiff to submit a letter by today stating whether there was an objection to your Honor
        proceeding in the case given the disclosures you made concerning your connections to Columbia
        University.

                First of all, both Plaintiff and Plaintiff's counsel wish to express our great appreciation to
        your Honor for raising the issue and allowing Plaintiff to consider the matter, confer with counsel
        and have Plaintiff's counsel submit a letter concerning Plaintiff's view; and both Plaintiff and
        Plaintiff's counsel greatly respect your Honor for your gracious and candid handling ofthe matter.

                After thoughtful consideration and discussion, for salve of appearances and caution,
        Plaintiff does request that your Honor recuse yourself and reassign the case.

                                                                         Respectfully submitted,
                                                                         J-%lli~ ~J. <~~~/sir
                                                                                        r
                                                                         Philip A. Byler

        cc:      Roberta Kaplan, Esq.
                 Gabrielle Tenzer, Esq.




           NEW YORK      I   36'3 Seventh Avenue   ~   5"' Floor     I    New York, NY 10001    I    T: 212.736.4500
           B05TOI~      ~    101 Federal Street    I   1.9°i Floor   I    Boston, MA 02110      ~    T: 617.209.2188
